Title: To George Washington from the Commissioners for the District of Columbia, 2 January 1795
From: Commissioners for the District of Columbia
To: Washington, George


        
          Sir,
          City of Washington January 2d 1795.
        
        We did ourselves the honor of inclosing, in our answer to your letter, two Communications to Messrs Trumbu⟨ll. W⟩e could not at that time determine what should be done relative to Mr Hatfield. We require all the aid of Talents, but the inadequacy of our Funds restrain our Engagements. We have met with several Disappointments, not only in the inability of the Bank here to give us accommodation, but also in other respects, particularly in the Virginia Donation. We view, and review the magnitude of

our Undertaking; which, requiring all our Attention, leaves less time to individual Exertion in the Superintendance of the public Buildings, and we are convinced of the necessity of constant attention to adjust the various Members of the Work, to preserve an elegant Correspondence—A Superintendant of great ability, whose time will be wholly engaged is therefore requisite; and when we consider how much is demanded here for very ordinary Talents; when we are also encouraged by the moderation of Mr Hatfields Desires, though we have hitherto declined giving any Expectation, yet on more mature reflection, we think the public may be materially benefitted by the offer we now make him. We have been so fortunate as to make contracts for Freestone, which we hope will prove very advantageous—We have the honor to be with great respect, Sir your most Obt Servants
        
          Danl CarrollGusts ScottWilliam Thornton
        
      